Citation Nr: 1417632	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from April 1989 to August 1989, as well as subsequent periods of Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in February 2014; a transcript of that hearing is associated with the claims file.

Initially, the Veteran filed for service connection for a low back condition in 1993; that claim was denied in a December 1993 rating decision and she was informed of that decision by letter in the same month.  No notice of disagreement or new and material evidence was received during the appeal period of that decision.  That decision is final.  Therefore, new and material evidence must be received in order to reopen that claim of service connection.  38 C.F.R. § 3.156 (2013).  

In this case, the Veteran testified in her February 2014 hearing that she injured her back during basic training when she was doing sit-ups with her feet being held and she heard a "pop."  She testified that she later had lumbar spine treatment at sick call, and has had lumbar spine pain since that time.  This evidence is more specific evidence than was previously of record, and it tends to potentially substantiate the claim.  Accordingly, the Board finds that new and material evidence has been received since the December 1993 rating decision, and thus the claim is reopened.  See 38 C.F.R. § 3.156(a).  The Board will therefore address the underlying merits of the claim.

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran has averred on appeal that her lumbar spine disorder has caused her pain since injury in service while performing sit-ups in basic training.  In a May 1993 VA examination, the Veteran was diagnosed with chronic low back pain; no disorder was diagnosed at that time.  In light of the Veteran's current complaints of pain and her contentions of injury during basic training, the Board finds that a VA examination is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As an additional matter, it appears during the hearing that there are potentially some service treatment and personnel records that may not have been obtained at this time, particularly as the Veteran served in both the Reserves and National Guard.  Accordingly, attempts to obtain any outstanding service treatment and personnel records should be made on remand, and if such are unavailable a formal finding of unavailability should be placed in the claims file.  

Finally, in her hearing, the Veteran indicated that in recent months prior to the hearing, she had continued treatment with Dr. C.L.  Currently, records from Dr. C.L. from 2008 are of record; in light of the testimony, there appears to be potentially relevant outstanding private treatment records.  On remand, attempts to aid the Veteran in obtaining those records should be made.  Also, any other ongoing private and VA treatment records should also be obtained, as appropriate.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Ask the Veteran to identify any VA or private treatment that she may have had for her lumbar spine disorder, which is not already of record, to include any ongoing treatment with Dr. C.L. since 2008.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any lumbar spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any lumbar spine disorders found, to include any arthritic conditions thereof.

The examiner should then opine whether any lumbar spine disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the "pop" heard while performing sit-ups during basic training.  

The examiner should specifically address the Veteran's service treatment records which document a diagnosis of a lumbar spine strain in June 1989, as well as the report of recurrent back pain in the past medical history form associated with her April 1993 quadrennial examination, which was noted as being due to a lifting injury at UPS.  The examiner should also address May 1993 VA examination report, as well as the Veteran's lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service, in his/her opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



